Citation Nr: 1606605	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a combined disability rating higher than 10 percent for service-connected disabilty of the left knee for the period prior to July 7, 2015, and to a combined rating higher than 40 percent beginning on July 7, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from May 1978 to August 1978 and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2013, July 2014, and April 2015, the Board remanded the left knee rating issue to the agency of original jurisdiction (AOJ) for examinations.  The requested development has been completed and the case is now back before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  When the case was previously before the Board, the only rating assigned for the left knee disability was a 10 percent rating for limitation of motion due to pain.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has never manifested as limitation of flexion to less than 60 degrees or as ankylosis.

2.  The Veteran's service-connected left knee disability manifested as extension limited to 10 degrees, but no greater, for the period from August 4, 2010 through September 4, 2014, but has otherwise manifested as extension not limited beyond 0 degrees.  

3.  The Veteran's service-connected left knee disability has manifested as severe lateral instability since he filed his claim for an increase

4.  The Veteran's service-connected left knee disability has manifested as frequent episodes of locking, pain, and effusion into the joint, due to dislocated semilunar cartilage, since he filed his claim for an increase.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee limitation of flexion or ankylosis have not all been met for any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5260 (2015).  

2.  The criteria for a 10 percent rating, but no higher, have been met for limitation of left knee extension only for the period from August 4, 2010 through September 4, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015).  

3.  The criteria for a 30 percent rating for left knee instability have all been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, DCs 5256, 5260 (2015

4.  The criteria for a 20 percent rating for left knee dislocated semilunar cartilage of have all been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014) 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, DCs 5256, 5260 (2015


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

The Veteran seeks increased compensation for his service connected left knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran injured his left knee when he stepped into a hole during service.  

An April 2004 MRI of his left knee showed a completely torn anterior cruciate ligament (ACL), a complex tear of the posterior horn of the medical meniscus, and small joint effusion.  Service connection was established for left knee internal derangement with anterior cruciate ligament deficiency in a September 2004 rating decision and an initial 10 percent disability rating was assigned under DC 5257, for instability of the left knee.  He did not appeal that decision and no new and material evidence was received within one year of notification of the decision.  

All treatment records referred to are VA treatment records.  

In February 2006, the Veteran was seen for a routine follow up and reported that he was doing well other than suffering from neck pain.  Degenerative joint disease (djd) of his knees is listed under a heading for problems.  The note states that an MRI showed an ACL tear and he had an orthopedics appointment for followup in April 2006.  May 2006 orthopedics notes document that the Veteran had chronic left knee pain with occasional episodes of instability.  Examination found full range of motion, no atrophy, no joint line tenderness, no definite effusion, and Lachman's test was equivocally one plus positive.  The clinician stated that he had an old MRI that was consistent with an ACL tear.  May 2006 x-ray study of his left knee was essentially negative.   Primary care notes from August 2006 only provide a diagnosis of occasional left knee instability.  

In December 2006, the Veteran filed a claim for an increased rating for the left knee disability, asserting that his left knee goes out on him more even though he has a brace.  In a May 2007 rating decision the agency of original jurisdiction (AOJ) continued the 10 percent rating for the Veteran's left knee disability on the basis of painful motion.  It indicated that the rating was under DC 5260 (limitation of flexion).  In an October 2015 rating decision the AOJ left undisturbed the 10 percent rating under DC 5260 and assigned an additional 30 percent rating for severe instability of the left knee, under DC 5257, effective July 7, 2015.  

Ratings are combined by application of 38 C.F.R. 38 C.F.R. § 4.25, not merely added, although in this case, the combined rating is the same, whether added or combined under 38 C.F.R. § 4.25.  For the period prior to July 7, 2015, the Veteran's left knee disability had one rating, 10 percent.  Effective July 7, 2015, his combined rating is 40 percent.  

The rating schedule provides that djd is rated under 38 C.F.R. § 4.71a, DC 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint. 38 C.F.R. § 4.59(f). 

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , DC 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

VA examined the Veteran's left knee in March 2007.  He reported that his left knee felt unstable.  The examiner noted that MRI had shown a torn anterior cruciate ligament (ACL).  Range of motion testing of the left knee was not performed; however, the examiner stated "chronic tear of the anterior cruciate ligament left knee anterior instability."  The Veteran reported that he has flare-ups with overuse activity and with occasional episodes of instability.  He reported that the flare-ups are relieved with rest.  Although the examiner stated that it was conceivable that pain could further limit function, particularly with repetition, it was not feasible to attempt to express this in terms of additional limitation of motion.  

VA again examined his left knee in March 2009.  The examination report states that he had no history of locking.  During the examination, the Veteran reported that his symptoms are pain, instability, and swelling.  The examiner that the Lachman test and the anterior drawer test (used to diagnose injury of the anterior cruciate ligament) were noted as positive.  Range of motion was from 0 degrees of extension to 115 degrees of flexion with no change following repetition.  The Veteran had pain through the full arc of the motion.  Varus and valgus stress tests were normal and he had positive Lachman's and positive anterior drawer test but negative posterior drawer and negative McMurray test.  He was tender to palpation at the medial joint line and at the medial and lateral facets of the patella.  There was no effusion present at the time of the examination.  The examiner made essentially the same comment about additional limitation from pain with motion as was found in the 2007 examination report.  

Another VA examination was conducted in August 2010.  The Veteran reported that he has left knee pain half the time.  He reported that his left knee swells with prolonged weightbearing and that giving way occurs with associated pain, about every two weeks.  He also reported following squatting or picking up weights he has flare-ups of increased pain about twice per week and they last 3 to 4 hours.  

Physical examination revealed a loss of 10 degrees of extension and that he had flexion from 0 to 80 degrees.  The examiner stated that there was objective pain during all motion and that "after repetitive motion the flexion of the left knee is 10-60-70 degrees with objective pain from 60 to 70 degrees.  The examiner stated that the Veteran has a functional loss of all movement except the range of 10-60 degrees of flexion.  Stability testing "revealed a very much positive Lachman test and an insufficient medical collateral ligament."  The examiner stated that the test is positive on the medial side and negative on the lateral side and that the instability was medial.  The examiner also stated that McMurray test was negative but reverse McMurray was mildly positive.  X-rays showed degenerative changes.  The examiner stated that he was unable to estimate function in a flare-up without undue speculation.  

The case came up to the Board and the Board remanded it in May 2013 for another examination with instructions for the examiner to conduct range of motion studies and to clearly describe any left knee instability and indicate whether any such instability was slight, moderate, or severe.  

Also in May 2013, the Board denied the appeal with regard to a cervical spine disability.  The Veteran appealed the cervical spine determination to the Court of Appeals for Veterans Claims (Court) and in May 2014 the Court issued an order remanded the cervical spine issue back to the Board.  

In July 2014, the Board remanded the cervical spine claim to the AOJ and stated that as the left knee examination ordered by the Board in May 2013 had not yet been conducted, it was again remanding the left knee claim for the examination.  

Pursuant to the Board's May 2013 and July 2014 remand directives, the Veteran was afforded another VA examination in September 2014.  Range of motion of the left knee was measured as from 0 to 105 degrees of flexion with extension to 0 degrees.  There was no evidence of painful motion and after repetitive motion testing the Veteran did not have any decrease in range of motion.  The examiner indicated that the Veteran's left knee disability resulted in functional impairment consisting of less movement than normal, pain on movement, and swelling.  He also had pain at the joint line.  Muscle strength was normal.  The examiner did state that his pain was clearly exaggerated by his actions and behavior, but also reported that he does have joint line and posterior knee tenderness.  

The examiner commented that April 2004 MRI report showed that the Veteran had a completely torn left ACL, complex tear of the posterior horn of the medial meniscus, and small joint effusion.  Upon physical examination, the examiner noted that the Veteran had a meniscal tear of the left knee with frequent episodes of joint pain, but did not address whether the Veteran had frequent episodes of locking or effusion.  It is noted that the Veteran denied left knee locking.  

The September 2014 VA examiner also noted that the Veteran had medial-lateral insatiability of the left knee of one plus.  However, in a following section of the report, the VA examiner stated the following:

Note there is NO finding of anterior cruciate ligament laxity or instability on exam, with NO anterior or posterior laxity (no Lachman or posterior drawer) on either knee.  There is very slight movement in the left knee lateral aspect (2mm possibly at most 3mm); note that this is NORMAL, this is less than 5mm and is NORMAL; 5mm or more is abnormal.

Because of the incomplete locking/effusion findings and the contradictory statements regarding the instability, the Board remanded the left knee issue in April 2015 for another examination.  The Board asked for clarification as to whether the Veteran's meniscus disorder is manifested by frequent episodes of locking, pain, and effusion.  The Board also asked for further clarification as to whether the Veteran has left knee lateral instability.  

In this regard, the Board wishes to apologize to the Veteran regarding the delays in the full adjudication of this case. 

VA treatment notes from September 2014 document treatment for knee pain.  The Veteran complained of giving way sensation of both knees and of a popping sensation.  Physical examination revealed no left knee effusion.  He had patellar inhibition and crepitation.  There was no joint line tenderness and meniscal signs were equivocal.  Ligaments were intact and range of motion was from 0 to 100 degrees with pain on deep flexion felt posteriorly.  

VA afforded the Veteran that examination in July 2015.  The examiner indicated that he had reviewed the relevant medical history.  The examiner stated that the 2007 MRI showed a torn ACL and a complex tear of the medical meniscus.  Noted was the Veteran's report that he has pain in the left knee during weight bearing and relieved with rest and has instability with the left knee giving way associated with pivoting and twisting movements.  He reported that he has momentary episodes of catching/ locking of the left knee.  He reported that his knee swells three times per week.  He reported that long periods of standing at work result in increased pain and swelling.  The Veteran reported that he had been scheduled for knee surgery for April 2015 but that it was rescheduled for November 2015.  The Board notes that there is no evidence of record showing that he had knee surgery in November 2015.  

Range of motion was measured as from 0 to 135 degrees of flexion, extension to 0 degrees.  The examiner stated that the abnormal range of motion (5 degrees less than normal of flexion) did not itself contribute to functional loss.  There was no evidence of pain with weightbearing but there was objective evidence of localized pain on palpation.  The examiner described this as mild medial joint line tenderness consistent with the history of medical meniscus tear.  There was also objective evidence of crepitus.  The Veteran was able to perform repetitive use testing of his left knee and there was no additional functional loss or loss of range of motion after three repetitions.  The examiner indicated that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  He explained that this was because the Veteran was not observed under such conditions.  

The examiner indicated that the examination was not being conducted during a flare-up and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

Left knee muscle strength was normal and there was no atrophy.  The examiner indicated that there was no history of lateral instability or recurrent subluxation but there was a history of recurrent effusion.  He explained that the Veteran reported that he has swelling approximately three times per week and his extended periods of standing at work resulted in increased pain and swelling.  On testing, he was found to have three plus anterior instability but not lateral, medial, or posterior instability.  The examiner commented that the Veteran has two prior MRI studies showing complete left knee ACL tear.  He was found to have a 3 plus Lachman's which the examiner stated is consistent with a complete ACL tear.  

The examiner stated that the Veteran has had a left meniscal tear with frequent episodes of joint locking, pain, and effusion and that imaging studies document traumatic arthritis of the left knee.  The examiner explained the Veteran has severe instability of the left knee and reports momentary episodes of catching/locking, as well as a reported swelling three times per week and pin on weightbearing.  

The Board must consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Staged ratings are appropriate in this case.  

The Veteran has consistently complained of lateral instability of his left knee and the first examination VA provided in the context of his claim for an increase documented that he had lateral instability of his left knee.  The amount of instability was first properly commented on in the most recent examination report.  Given the Veteran's complains regarding instability and the findings that he has severe lateral instability, the Board concludes that the 30 percent rating is warranted for the entire period on appeal.  The evidence of record prior to the receipt of his claim does not show an increase in disability in the year prior to receipt of the claim.  Hence, the Board finds that the 30 percent rating under DC 5257 is warranted from the date of claim.  

As that rating is in place only from July 7, 2015, the Board will grant the 30 percent rating under DC 5257 for the period from the date of claim through July 6, 2015.  

It is also clear that the Veteran has had a torn left knee meniscus cartilage for the entire course of his claim and appeal.  It is also clear that he has had regular periods of effusion and pain.  The incomplete nature of the examinations prior to the one in July 2015 does not mean that he did not have locking prior to that date.  The Board has considered the notation in the 2014 examination report that he denied locking but without more context - such as whether "locking" was explained to the Veteran - the Board does not afford that denial much weight.  

In short, the Board finds the Veteran's reports regarding pain and effusion to be consistent with the July 2015 examination report and resolves reasonable doubt in his favor in concluding that he met the criteria for a 20 percent rating under DC 5258 from the date of claim forward.  Hence, the Board grants a 20 percent rating under those criteria for the entire period on appeal.  

The Board has considered the 2010 examination findings.  Those findings show that he had extension limited to 10 degrees and flexion limited to 60 degrees.  The findings are expressed in a rather confused and atypical manner.  A liberal but reasonable interpretation is he had extension limited to 10 degrees, warranting a 10 percent rating under DC 5261 and flexion limited to 60 degrees from an initial 80 degrees, due to pain.  Flexion limited to 60 degrees is noncompensable.  There is nothing in the 2010 examination report indicating that the limitation of extension is solely due to pain.  Hence a 10 percent rating is warranted under DC 5261 for the period beginning on August 4, 2010, the date of that examination.  By the next examination, on September 5, 2014, the Veteran had extension to zero degrees, so a compensable rating under DC 5261 was no longer warranted.  In short, a separate 10 percent rating under DC 5261, for limitation of left knee extension is warranted for the period from August 4, 2010 through September 4, 2014.  

Pyramiding is providing more than one rating for the same manifestation of a disability.  38 C.F.R. § 4.14.  Pyramiding is not permitted.  Id.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 20 percent rating the Board is granting under DC 5258 includes compensation for pain.  A 10 percent rating under DC 5260 for pain on motion would amount to pyramiding.  Hence, the rating the Board is granting under DC 5258 should replace the rating under DC 5260 from the date of claim, forward.  

The Veteran has never had ankylosis or removal of a semilunar cartilage of the left knee so ratings under DC 5259 and DC 5256 are not warranted.  

The Board has considered the Veteran's reports of flare-ups and finds the examiners' comments that they could not estimate additional functional loss during flare-ups, other than by mere speculation, because they had not observed him when such symptoms were possible.  This is both logical and reasonable and the Board finds that the lack of estimation of additional functional loss during flare-ups does not render the reports inadequate.  The Veteran does not contend that his flare-ups consist of more than pain and/or instability and the evidence does not tend to show that his extension or flexion is so limited during flare-ups as to warrant a higher or additional rating.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board must also consider whether the collective effect of his other service connected disability, considered with his left knee disability, make his disability picture and unusual or exceptional one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran's left knee disability symptoms present at any time subject to appeal are pain, effusion, locking, instability, and limitation of extension.  As explained above, the schedular criteria contemplate all of his symptoms.  His other service connected disabilities are degenerative disc disease of the cervical spine, traumatic arthritis of the right knee, right upper extremity radiculitis, and posttraumatic stress disorder.  The record shows that he is appropriately compensated for these disabilities.  The preponderance of evidence is against a finding that these disabilities have a collective effect, when considering his left knee disability, to make the disability picture an exceptional or unusual one.  For these reasons, referral for extraschedular consideration is not warranted.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records are associated with the claims file and VA provided an adequate examination in 2015 as described in the substantive section of this decision.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





ORDER

A 20 percent rating for dislocated semilunar cartilage of the left knee is granted for the entire period on appeal, subject to the regulations governing the disbursement of monetary benefits.  

A 30 percent rating for instability of the left knee is granted for the entire period on appeal prior to July 7, 2015, subject to the regulations governing the disbursement of monetary benefits.  

A 10 percent rating is granted for limitation of extension of the left knee for the period from August 4, 2010 through September 4, 2014, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


